Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Amendment
The previously presented 35 USC 103 rejections have been withdrawn in view of the entered amendments dated 3/7/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks dated 3/7/2022, see particularly pages 11-13 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 8,943,153 (Lewis) – The method involves displaying respective message by highlighting a representation of a respective attachment in the message in accordance with a determination that an attachment content of the respective attachment includes a content matching a query term from a search query and by highlighting the representation of the respective attachment in the message in accordance with a determination that the attachment content of the respective attachment does not include the content matching the query term from the search query, where the respective message includes a message body.
US Pat. 8,631,079 (Affronti et al) – The method involves identifying multiple messages associated with a message thread, and identifying multiple file attachments that are attached to the messages. An aggregated attachment list is generated to include respective list entries for the file attachments, and the aggregated attachment list is displayed in a window of an electronic mail application. File-type icon, filename, file size  and author identification for the file attachments are provided in the list entries.
US Pat. 7,899,831 (Drory et al) - The method involves receiving information relating to a file operation, and providing history data of previous operations, where the data includes details of information relating to a previous operation and a folder on which the previous operation is performed. The folder for recommendation matching the file operation to folders is selected based on the history data. A file save operation to the folders is matched based on a number of entries or similar entries of file information in the history data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452